The plaintiff in error filed petition in error with case-made attached December 7, 1935, and on January 15, 1936, filed brief, which reasonably supports the allegations of the petition in error. The defendant in error has filed no brief, nor offered any excuse for such failure.
The cause is, therefore, reversed and remanded, with directions to vacate the default judgment and to file answer and cross-petition of the defendant and to grant a new trial in accordance with the prayer of the petition in error.
McNEILL, C. J., and BAYLESS, WELCH, PHELPS, and CORN, JJ., concur.